DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Rejection Under 112
Applicant's arguments filed 10/29/2021 have been fully considered. Applicant argues that the claim amendments clarify the rejection necessitating it to be withdrawn. Examiner agrees and therefore withdraws the previous 112 rejection. However, the amendments have brought up new 112 issues. See the updated rejection below. 
Rejection Under 101
Applicant's arguments filed 10/29/2021 have been fully considered. Applicant argues that the claims integrate the abstract idea into a practical application. After determining the abstract idea, the remaining elements are the additional elements to be considered for the practical application analysis. As discussed in the rejection, the additional elements amount to no more than mere instructions to apply an exception and add insignificant extra-solution activity to the abstract idea.  See the rejection for further clarification. 
Rejection Under 102/103
Applicant's arguments filed 10/29/2021 have been fully considered. Applicant argues that the prior art does not teach all of the features, namely the amended features, of the independent claims. Since this argument is directed toward the amendment, it is moot. See the updated rejection in light of the amendment. The Baronov reference is used to teach the amended limitations pointed out by Applicant. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11, 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1 (and substantially similar with claim 10), the claim recites transitioning between profiles during treatment. It is unclear how a transition during treatment can be determined when the data set claimed only appears to be gathered in the initial stage of the psychotherapy process rather than throughout treatment. Appropriate correction is required. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-11, 14-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Step 1 of the Alice/Mayo Test 
Claims 1-9 are drawn to a computer-implemented method for assigning a treatment protocol, which is within the four statutory categories (i.e. process). Claims 10-11, 16-17 are drawn to computer-implemented method for determining subtypes of a psychological condition, which is within the four statutory categories (i.e. process).  Claims 14-15 are drawn to computer-implemented method for determining families of subtypes of a psychological condition, which is within the four statutory categories (i.e. process).   
Step 2A of the Alice/Mayo Test - Prong One 
The independent claims recite an abstract idea. For example, claim 1 (and substantially similar with the other independent claims) recites: 
A computer-implemented method of assigning a treatment protocol to a patient, comprising the steps of: 
obtaining a plurality of patient profile data points relating to the patient at an initial stage of a psychotherapy process; 
comparing each patient profile data point with the corresponding data point for each one of a plurality of reference profiles; 
selecting from the plurality of reference profiles the reference profile to which the patient profile data most closely fits, in order to obtain a prediction of the psychological condition of the patient; 
determining whether there is a high probability of the patient profile data correlating with a particular family of related reference profiles;
assigning a treatment protocol to the patient based on the prediction of at least one of the psychological condition of the patient and the particular family; and 
wherein the plurality of reference profiles are determined by modelling a reference dataset comprising patient profile data relating to each of a plurality of other patients and wherein each of the plurality of reference profiles are assigned to a family of reference profiles based on the probability of the reference profile transitioning between each of the plurality of reference profiles during treatment.
These underlined elements recite an abstract idea that can be categorized, under its broadest reasonable interpretation, to cover the management of personal interactions (i.e., following rules), but for the recitation of generic computer components. For example, but for the computer the limitations of this claim encompass an automation of following rules to make a determination about treatment protocols. If a claim limitation, under its broadest reasonable interpretation, covers management of personal interactions but for the recitation of generic computer components, then the limitations fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. See MPEP § 2106.04(a).
Alternatively, the underlined elements recite an abstract idea that can be categorized, under its broadest reasonable interpretation, to cover the mathematical relationships but for the recitation of generic computer components. That is, other than reciting by the computer the limitations are directed at mathematical relationships to determine a treatment protocol by using predictive modelling. If a claim limitation, under its broadest reasonable interpretation, covers mathematical relationships, but for the recitation of generic computer components, then it falls within the “Mathematical Concepts” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. See MPEP § 2106.04(a).
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 2-9, 11, and 15-17 reciting particular aspects of determining a protocol or subtype for a condition, but for the recitation of generic computer components). 
Step 2A of the Alice/Mayo Test - Prong Two 
Claim 1 (and substantially similar with the other independent claims) recites: 
A computer-implemented method of (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f)) assigning a treatment protocol to a patient, comprising the steps of: 
obtaining a plurality of patient profile data points relating to the patient at an initial stage of a psychotherapy process; (merely data-gathering steps as noted below, see MPEP 2106.05(g) - Symantec, 838 F.3d at 1321 and MPEP 2106.05(g)(3))
comparing each patient profile data point with the corresponding data point for each one of a plurality of reference profiles; 
selecting from the plurality of reference profiles the reference profile to which the patient profile data most closely fits, in order to obtain a prediction of the psychological condition of the patient; 
determining whether there is a high probability of the patient profile data correlating with a particular family of related reference profiles;
assigning a treatment protocol to the patient based on the prediction of at least one of the psychological condition of the patient and the particular family; and
wherein the plurality of reference profiles are determined by modelling a reference dataset comprising patient profile data relating to each of a plurality of other patients and wherein each of the plurality of reference profiles are assigned to a family of reference profiles based on the probability of the reference profile transitioning between each of the plurality of reference profiles during treatment.
The judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations, which: 
amount to mere instructions to apply an exception (such as recitations of the computer, thereby invoking computers as a tool to perform the abstract idea, see applicant’s specification pg. 26, see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation of obtaining patient profile data amounts to selecting a particular data source or type of data to be manipulated, see MPEP 2106.05(g))
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2-9, 11, and 15-17 recite additional limitations which amount to invoking computers as a tool to perform the abstract idea and claims 2-9, 11, and 15-17 additional limitations which generally link the abstract idea to a particular technological environment or field of use).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
Step 2B of the Alice/Mayo Test for Claims 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception and add insignificant extra-solution activity to the abstract idea.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as using a computer, e.g., Applicant’s spec describes the computer system consistent with it being well-understood, routine, and conventional because it describes in a manner that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such elements to satisfy 112a.  (See Applicant’s Spec. pg. 26); obtaining patient profile data e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321 and MPEP 2106.05(g)(3); using a processor coupled with a memory database to perform the steps, e.g., merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions, Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347, 2358-59, 110 USPQ2d 1976, 1983-84 (2014).
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea and are generally linking the abstract idea to a particular field of environment. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.  Therefore, the claims are not patent eligible, and are rejected under 35 U.S.C. § 101. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Chekroud et al. (WO 2017/210502) in view of Baronov et al. (WO 2014/078859). 
Regarding claim 1, Chekroud discloses a computer-implemented method of assigning a treatment protocol to a patient (Chekroud Fig. 2 and corresponding text; [0003]), comprising the steps of: 
obtaining a plurality of patient profile data points relating to the patient at an initial stage of a psychotherapy process; (Chekroud [0036] FIG. 1 schematically illustrates an exemplary architecture of a computer system architecture 100 on which some embodiments may be implemented. Computer system 100 includes an electronic device 110 configured to provide an interface that enables a patient to provide information about their medical/psychiatric background and/or current symptom profile. In some embodiments, electronic device 110 is a portable electronic device such as a smartphone, tablet computer, or laptop computer configured to execute an application that provides a user interface displaying a questionnaire with which a patient may interact to provide the patient information [0038] a user interface provided on a portable electronic device such as a smartphone or tablet computer may display a plurality of questions in a questionnaire and a patient may interact with the user interface to provide responses to the plurality of questions [0045] FIG. 4 illustrates an introduction screen portion of a user interface that may be presented to a patient on a tablet computer upon arrival to a healthcare provider's office. As shown, the introduction screen provides information and instructions regarding a questionnaire that the patient completes to provide the patient information)
comparing each patient profile data point with the corresponding data point for each one of a plurality of reference profiles; (Chekroud [0050] some embodiments apply a symptom clustering technique that determines, based, at least in part, on the patient information provided by the patient, a likelihood that the patient is associated with one of a plurality of symptom cluster profiles [0051] The inventors have recognized and appreciated that certain types of treatments are more effective for patients that share a common set of symptoms [0055] FIG. 13 includes a questionnaire selection portion, a patient summary portion that provides a healthcare provider with an overview of the patient's symptoms based on processing the provided patient information by a trained statistical model, a symptom profile portion that displays a likelihood that the patient is associated with one of a plurality of symptom cluster profiles)
selecting from the plurality of reference profiles the reference profile to which the patient profile data most closely fits, in order to obtain a prediction of the psychological condition of the patient; (Chekroud [0051] In the example provided, the patient is most closely associated with the "atypical symptoms" symptom cluster based on the patient information provided [0102] Clusters of symptoms are detectable in two common depression rating scales, and these symptom clusters vary in their responsiveness to different antidepressant treatments. These patterns may offer clinicians evidence for tailoring antidepressant selection according to the symptoms that a specific patient is experiencing {construed as selecting the closest fit cluster profile in order to prescribe medication to address their symptoms})
assigning a treatment protocol to the patient based on the prediction of at least one of the psychological condition of the patient; (Chekroud [0052] FIG. 10 illustrates a treatment recommendation portion of the user interface that displays recommended medications and dosages for the patient based on an analysis of the patient information by the trained statistical model [0102] Clusters of symptoms are detectable in two common depression rating scales, and these symptom clusters vary in their responsiveness to different antidepressant treatments. These patterns may offer clinicians evidence for tailoring antidepressant selection according to the symptoms that a specific patient is experiencing)
wherein the plurality of reference profiles are determined by modelling a reference dataset comprising patient profile data relating to each of a plurality of other patients. (Chekroud Fig. 15 and corresponding text; [0059] As shown in step 1 of FIG. 15, a subset of all patients in the STAR*D cohort were selected to create a first dataset used to determine the features for the statistical model and to train the model [0087] As shown, in step 1, symptoms on the QIDS checklist were clustered based on the STAR*D cohort. In step 2, a clustering analysis was replicated on an independent sample (data from the CO-MED trial). In step 3, trial outcomes were reanalyzed for 9 clinical trials according to each symptom cluster. In step 4, outcomes specific to each symptom cluster were predicted using machine learning, by training statistical models STAR*D (using cross-validation), and then validating the models in CO-MED as described above)
Chekroud does not appear to explicitly disclose determining whether there is a high probability of the patient profile data correlating with a particular family of related reference profiles; assigning a treatment based on the particular family; wherein each of the plurality of reference profiles are assigned to a family of reference profiles based on the probability of the reference profile transitioning between each of the plurality of reference profiles during treatment. However, Baronov teaches it is old and well-known in the art of healthcare data processing where: 
determining whether there is a high probability of the patient profile data correlating with a particular family of related reference profiles (Baronov [0054] FIG. 10 illustrates conceptually a non-limiting example of how a clinical trajectory interpreter module may employ the definition of patient states to assign probabilities that the patient may be classified under each of the four possible patient states at a particular point of time)
assigning a treatment based on the particular family (Baronov [0015] prescribing the treatment not only based on the most probable patient state, but also weighing in the risks of the patient being in other more adverse states)
wherein each of the plurality of reference profiles are assigned to a family of reference profiles based on the probability of the reference profile transitioning between each of the plurality of reference profiles during treatment (Baronov  [0088] FIG. 44 illustrates conceptually a dynamic model of the patient evolution from state to state abstracted by a Dynamic Bayesian Network in accordance with the disclosure; [0089] FIG. 45 illustrates conceptually an alternative embodiment for two predictions of how the patient state can transition in a single month given medication change or a dosage change in accordance with the disclosure;  [0157] FIG. 11 illustrates an alternative approach of estimating the probabilities for different patient states. In this alternative approach, to calculate the probabilities P(S1), P(S2), P(S3) and P(S4), the clinical trajectory interpreter module 123 employs the joint probability functions of the ISVs for two consecutive time windows T.sub.k and T.sub.k+1 to calculate a moving window average. Note in the example that the size of the window is doubled for two time instances, which indicates that the window may be of an arbitrary, suitable size. As a result of this moving window averaging, the clinical trajectory interpreter module 123 performs a dynamic analysis of the trajectory of the ISVs. That is, it gives a metric of the probability that the physiology trajectory, as described by the ISVs, may be found in a particular region in a particular time frame. In other words, this probability calculation gives an estimate of the probability that a particular patient state may be ongoing in the chosen time-frame, as opposed to just at a chosen time instance; [00223]  FIG. 45 illustrates an alternative embodiment for two predictions of how the patient state can transition in a single month given medication change or a dosage change. This prediction is performed based on a statistical model derived in the following fashion: Step 1: Isolate a group of patients from retrospective data which at some point of their treatment have passed through State A and received a change of treatment (Med1 Dose1->Med 2 Dose 2); Step 2: For each patient, set the time instance that this particular event occurred to t0; 3) step 3: for each patient identify what is the patient state at time t0+1 Month (1M) (or any desired time step unit). 4) calculate the fraction of patients that transition State A->State i where i stands for all seven possible patient states; 5) set the fraction as the probabilities for transition under the particular treatment change)
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare data processing, before the effective filing date of the claimed invention, to modify Chekroud to incorporate determining whether there is a high probability of the patient profile data correlating with a particular family of related reference profiles; assigning a treatment based on the particular family; wherein each of the plurality of reference profiles are assigned to a family of reference profiles based on the probability of the reference profile transitioning between each of the plurality of reference profiles during treatment as taught by Baronov in order to better process patient data and reduce errors during treatment. See Baronov [0014]-[0016]. 
Regarding claim 2, Chekroud-Baronov discloses the method according to claim 1, and further discloses wherein the plurality of patient profile data points comprise non-binary data. (Chekroud [0047] the questionnaire may be designed to prompt the patient to rate particular symptoms or feelings on a scale (e.g., 1-4)).
Regarding claim 3, Chekroud-Baronov discloses the method according to claim 1, and further discloses wherein the plurality of patient profile data points comprise data relating to one or more symptoms of the patient. (Chekroud [0047] the questionnaire may be designed to prompt the patient to rate particular symptoms or feelings on a scale (e.g., 1-4)).
Regarding claim 4, Chekroud-Baronov discloses the method according to claim 1, and further discloses wherein the plurality of patient profile data points comprise item scores derived from a standardised psychology questionnaire. (Chekroud [0053] the patient was associated with a Patient Health Questionnaire (PHQ-9) score of 13, and the patient response summary shows the breakdown of the individual questions that resulted in that particular score).
Regarding claim 5, Chekroud-Baronov discloses the method according to claim 4, and further discloses wherein the standardised psychology questionnaire comprises the PHQ-9 and/or GAD-7 questionnaire. (Chekroud [0053] the patient was associated with a Patient Health Questionnaire (PHQ-9) score of 13).
Regarding claim 7, Chekroud-Baronov discloses the method according to claim 1, and further discloses wherein the patient is suffering from a mental health disorder, wherein the disorder optionally comprises a disorder selected from the group consisting of (1) depression, (2) mixed anxiety and depression, and (3) generalized anxiety disorder. (Chekroud Fig. 9 and corresponding text; [0004] Other embodiments are directed to a system for training a statistical model used to predict a treatment outcome for patients having depression).
Regarding claim 8, Chekroud-Baronov discloses the method according to claim 1, and further discloses wherein the prediction of the psychological condition of the patient comprises a subtype of depression, a severity of depression, or both a subtype and a severity of depression. (Chekroud [0049] the summary report may display information about the patient's medical condition (e.g., estimated severity of depression), symptom-specific information, recommended treatment information and medical history information).

Claims 6, 9-11, 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Chekroud-Baronov in view of De Bruin et al. (US 2011/0119212). 
Regarding claim 6, Chekroud-Baronov discloses the method according to claim 1, but does not appear to disclose wherein the plurality of reference profiles comprises states determined by modelling the reference dataset using a Hidden Markov Model. However, De Bruin teaches it is old and well-known in the art of treatment determinations wherein the plurality of reference profiles comprises states determined by modelling the reference dataset using a Hidden Markov Model. (De Bruin [0107] The classification/prediction/estimation and decision/inference techniques and models employed are derived from the computational signal/information processing and machine learning and inference methods and procedures which include, but are not limited to… hidden Markov modeling). 
“In a more complex scenario, each class may include several small clusters with some overlaps, and if they are separable and recognizable using some nonlinear discriminating functions, it is possible to construct a classification/prediction/estimation model based on the problem design. The job of the classifier/predictor is to mathematically segregate these clusters in an optimal fashion so that the probability of mis-classification or false-prediction is minimized. In another embodiment, the classifier/predictor/estimator explores statistical, dynamic, geometrical or structural and hierarchical information, or combinations thereof, inherent in the training data, and employs predetermined optimal criteria to construct the discrimination/decision/estimation schemes or models.” See De Bruin [0106]. 
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare data processing, before the effective filing date of the claimed invention, to modify Chekroud-Baronov, as modified above, to incorporate wherein the plurality of reference profiles comprises states determined by modelling the reference dataset using a Hidden Markov Model as taught by De Bruin. If there is any overlap with the clustering of the profiles, the hidden markov model minimizes the risk of a false prediction by mathematically segregating the cluster of profiles. 
Regarding claim 9, Chekroud-Baronov discloses the method according to claim 1, but does not appear to disclose wherein the psychotherapy process comprises internet-enabled cognitive behavioural therapy. However, De Bruin teaches it is old and well-known in the art of treatment determinations wherein the psychotherapy process comprises internet-enabled cognitive behavioural therapy. (De Bruin [0079] As the training data set is enlarged, the present invention will acquire the capacity to predict response, and optionally, perform medical diagnosis, in a more diverse set of illnesses, diseases, disorders, and conditions and relate it to a more diverse set of therapies and treatments including repetitive transcranial magnetic stimulation (rTMS therapy), cognitive behavioral therapy (CBT), deep brain stimulation (DBS) therapy and other treatments). The motivations to combine the above mentioned references was discussed in the rejection of claim 6, and is incorporated herein.
Regarding claim 10, recites substantially similar limitations as those already addressed in the rejection of claims 1 and 6, and, as such is rejected for similar reasons as given above. Additionally, Chekroud further discloses identifying core symptoms to the family using a network analysis of individual dimensions of the patient profile data for said family; and designing a treatment protocol to target the core symptoms for improved analysis and treatment of psychological conditions (Chekroud Fig. 9-10 and corresponding text; [0051] where the three symptom clusters are "mood/emotional symptoms" often associated generally with depression, "sleep symptoms" indicating that the patient has difficulty sleeping, and "atypical symptoms," for example associated with cognitive or speech difficulties. As shown, the summary report may display a probability that the patient exhibits a symptom profile that places the patient within each of the symptom clusters based on an analysis of the provided patient information using a trained clustering model [0080] hierarchical clustering techniques is applied to a large dataset of patient information to determine a plurality of symptom cluster groups for depression including a sleep symptom group, a core emotional symptom group, and an atypical symptom group. It should be appreciated that other symptom clustering techniques may be additionally or alternatively used. Following determination of the plurality of symptom cluster groups, the process proceeds to act 1714 where an indication of the symptom cluster groups is output. In some embodiments, outputting an indication of the symptom cluster groups comprises outputting a trained model that can then be used for classification of patients based on their symptom profile. [0097] For each symptom cluster, there were significant differences in efficacy between treatments as shown in FIG. 20. Combined escitalopram and bupropion treatment was significantly more effective in treating core emotional symptoms {family profiles are already taught in the rejection of claim 1}).
Regarding claim 11, recites substantially similar limitations as those already addressed in the rejection of claims 1, and, as such is rejected for similar reasons as given above.
Regarding claim 14, recites substantially similar limitations as those already addressed in the rejection of claims 1, and, as such is rejected for similar reasons as given above. Additionally, Baronov further teaches:
obtaining second patient profile data relating to each of the plurality of patients at a second stage of a treatment process (Baronov [0054] FIG. 10 illustrates conceptually a non-limiting example of how a clinical trajectory interpreter module may employ the definition of patient states to assign probabilities that the patient may be classified under each of the four possible patient states at a particular point of time {construed as gathering a second dataset at a later point in time during the treatment})
find a probability of transition between each of the plurality of reference profiles (Baronov  [0088] FIG. 44 illustrates conceptually a dynamic model of the patient evolution from state to state abstracted by a Dynamic Bayesian Network in accordance with the disclosure; [0089] FIG. 45 illustrates conceptually an alternative embodiment for two predictions of how the patient state can transition in a single month given medication change or a dosage change in accordance with the disclosure;  [0157] FIG. 11 illustrates an alternative approach of estimating the probabilities for different patient states. In this alternative approach, to calculate the probabilities P(S1), P(S2), P(S3) and P(S4), the clinical trajectory interpreter module 123 employs the joint probability functions of the ISVs for two consecutive time windows T.sub.k and T.sub.k+1 to calculate a moving window average. Note in the example that the size of the window is doubled for two time instances, which indicates that the window may be of an arbitrary, suitable size. As a result of this moving window averaging, the clinical trajectory interpreter module 123 performs a dynamic analysis of the trajectory of the ISVs. That is, it gives a metric of the probability that the physiology trajectory, as described by the ISVs, may be found in a particular region in a particular time frame. In other words, this probability calculation gives an estimate of the probability that a particular patient state may be ongoing in the chosen time-frame, as opposed to just at a chosen time instance; [00223]  FIG. 45 illustrates an alternative embodiment for two predictions of how the patient state can transition in a single month given medication change or a dosage change. This prediction is performed based on a statistical model derived in the following fashion: Step 1: Isolate a group of patients from retrospective data which at some point of their treatment have passed through State A and received a change of treatment (Med1 Dose1->Med 2 Dose 2); Step 2: For each patient, set the time instance that this particular event occurred to t0; 3) step 3: for each patient identify what is the patient state at time t0+1 Month (1M) (or any desired time step unit). 4) calculate the fraction of patients that transition State A->State i where i stands for all seven possible patient states; 5) set the fraction as the probabilities for transition under the particular treatment change)
Chekroud-Baronov does not appear to explicitly teach using a hidden markov model to determine the probability. However, De Bruin teaches it is old and well-known in the art of treatment determinations that using the Hidden Markov Model to further find a probability (De Bruin [0106] there is overlap between these groups; i.e., they do not separate cleanly. In a more complex scenario, each class may include several small clusters with some overlaps, and if they are separable and recognizable using some nonlinear discriminating functions, it is possible to construct a classification/prediction/estimation model based on the problem design. The job of the classifier/predictor is to mathematically segregate these clusters in an optimal fashion so that the probability of mis-classification or false-prediction is minimized; [0107] The classification/prediction/estimation and decision/inference techniques and models employed are derived from the computational signal/information processing and machine learning and inference methods and procedures which include, but are not limited to… hidden Markov modeling methods). 
The motivations to combine the above mentioned references was discussed in the rejection of claim 6, and is incorporated herein.
Regarding claim 15, recites substantially similar limitations as those already addressed in the rejection of claims 3, and, as such is rejected for similar reasons as given above.
Regarding claim 16, recites substantially similar limitations as those already addressed in the rejection of claims 5, and, as such is rejected for similar reasons as given above.
Regarding claim 17, recites substantially similar limitations as those already addressed in the rejection of claims 8, and, as such is rejected for similar reasons as given above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA R COVINGTON whose telephone number is (303)297-4604. The examiner can normally be reached Monday - Friday, 830 - 530 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B. Dunham can be reached on (571) 272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA R. COVINGTON/Examiner, Art Unit 3686                                                                                                                                                                                                        
/JASON B DUNHAM/Supervisory Patent Examiner, Art Unit 3686